DETAILED ACTION
This Action is in consideration of the Applicant’s response on November 15, 2020.  Claims 1 – 5, 7 – 13, 15 and 16 are amended by the Applicant.  Claims 6 and 14 were previously canceled.  Claims 1 – 5, 7 – 13, 15 and 16, where Claims 1, 15, and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5, 7 – 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding Claim 1, the claim recites the following means plus function limitation: “fetch circuitry to fetch a sequence of data,” and “processing circuitry to subject the fetched sequence of blocks of data to at least partially temporally overlapping processing by at least two processes.”
The claim limitation does not use the term "means for" or "step for" which triggers a rebuttable presumption that 35 USC § 112, Para. 6, does not apply. However, this presumption may be rebutted if the claim limitation uses a term that is not an art- recognized structure to perform the claimed function, the term is modified by functional language, and the term is not modified by sufficient structure or material for performing the claim function. See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009).
Here, Applicant's claim limitation begins with a term followed by functional language and the term is not modified by sufficient structure or material for performing the claimed function. Furthermore, the specification does not provide a description sufficient to inform one of ordinary skill in the art the meaning of the term; and the term is not an art-recognized structure to perform the claimed function. Accordingly, the limitation invokes 35 USC § 112, Para. 6.
35 USC § 112, Para. 6, requires such claim to be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an  
In the instant application, the following portions of the specification and drawings may appear to describe the corresponding structure for performing the claimed functions: Fig. 3, elements 52 and 54, numbered paragraph [0016].
However, the specification and drawings do not disclose sufficient corresponding structure for performing the claimed function. The specification does not clearly indicated a hardware device or general purpose computer with an algorithm for performing the claimed function of fetching a sequence of blocks of data or to subject the fetched sequence of blocks of data to at least partially temporally overlapping processing.  In other words, the general purpose processors described in Fig. 3 are not further described in the specification with the particular algorithm for performing the 
2.	Regarding Claim 15, the claim specifically uses “means for” language and is rejected under the same rationale as indicated for Claim 1.
3.	Regarding Claims 2 – 5 and 7 – 13, the claims are rejected based on their dependence of Claim 1 and since the additional limitations do not remedy the indefiniteness of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,021,201 (hereinafter “Bakhle”), in view of PGPub. 2013/0263255 (hereinafter “Wolf”).
4.	Regarding Claims 1, 15, and 16, Bakhle discloses an apparatus [Fig. 2 and 3; Col. 5, lines 14-27; cryptographic device], comprising:
	fetch circuitry to fetch a sequence of blocks of data [Fig. 2; Col. 5, lines 33-43; management processor]; and
processing circuitry, in response to program instructions that are separate from the sequence of blocks of data, to subject the fetched sequence of blocks of data to at the at least two processes, to generate an accumulated result of the partially temporally overlapping processing for the sequence of blocks of data [Col. 6, lines 46-63; entire encrypted message is decrypted];
wherein the at least two processes comprise cryptographic processes to generate respective  cryptographic results for the sequence of blocks of data [Col. 5, lines 24-27; Col. 6, lines 46-63; entire encrypted message is decrypted and hash is performed for each block]; and
wherein the at least two processes comprise a decryption process to generate decrypted data from the sequence of blocks of data and a verification process to verifyis untampered [Fig. 5; Col. 8, lines 3-20; Col. 13, lines 1-10; decrypt encrypted data and verify the received signature with generated signature, also to verify that the message has not been modified in transit].
While Bakhle discloses the hashing of each block of data, Bakhle does not specifically disclose of an accumulated hash of the blocks of data.
Wolf discloses that it is well-known in the art before the effective date of the current invention that a hash of a data file is an accumulated hash of several pieces of the data file [Fig. 1; Para. 0009-10].  Also, alternatively, Wolf discloses that the use of the hash function verifies the data file has not been changed (untampered) [Para. 0011].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Wolf with Bakhle since the disclosure used indicate the well-known process of hashing a data file in series when the file is 
5.	Regarding Claim 2, Bakhle, in view of Wolf, discloses the limitations of Claim 1.  Bakhle further discloses that the processing circuitry comprises at least two processing pipelines to subject the fetched sequence of data blocks to parallel processing to perform respective ones of the at least two processes [Fig. 3; Col. 5, line 50 – Col. 6, 21].
6.	Regarding Claim 3, Bakhle, in view of Wolf, discloses the limitations of Claim 2.  Bakhle further discloses that the processing circuitry comprises synchronization circuitry to pause advancement to process a next fetched block of data by at least one of the at least two processing pipelines that completes processing of the fetched data block while another of the at least two processing pipelines continues to process the fetched data block [Fig. 6; Col. 5, lines 24-26; Col. 9, lines 35-44]. 
7.	Regarding Claim 4, Bakhle, in view of Wolf, discloses the limitations of Claim 1.  Bakhle further discloses that the processing circuitry comprises at least two general purpose processors executing respective streams of program instructions to subject the fetched sequence of data blocks to parallel processing to perform respective ones of the plurality of processes [Fig. 3; Col. 5, lines 50-66].
8.	Regarding Claim 5, Bakhle, in view of Wolf, discloses the limitations of Claim 4.  Bakhle further discloses that at least one of the respective streams of program instructions comprises a synchronization instruction to pause advancement to process a next fetched data block while another of the at least two general purpose processors continues to process the next fetched data block [Fig. 6; Col. 5, lines 24-26; Col. 9, lines 35-44].
9.	Regarding Claim 7, Bakhle, in view of Wolf, discloses the limitations of Claim 1.  Wolf further discloses that the at least two processes comprise a verification process to generate a combined result from the respective accumulated cryptographic results to verify integrity of the data file and a signature process to sign the data file [Fig. 1; Para. 0009-11].
10.	Regarding Claim 8, Bakhle, in view of Wolf, discloses the limitations of Claim 7.  Wolf further discloses that the data file comprises a data file downloaded to the apparatus for subsequent storage in and use by the apparatus, the verification process verifies the data file is unaltered since a previous verification and the signature process generates a signature to be used by the apparatus to determine the data file is unaltered within the apparatus [Para. 0011].
11.	Regarding Claim 9, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Wolf further discloses that the data file comprises a software program to be executed by the apparatus [Para. 0011].
12.	Regarding Claim 12, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Wolf further discloses that use of the signature by the apparatus to determine the data file is unaltered requires less time to perform than the verification process [Para. 0011].
13.	Regarding Claim 13, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Bakhle further discloses that the verification process and the signature process are the apparatus of a pointer to a start position of memory address region within the memory storing the data file [Col. 9, line 45 – Col. 10, line 33], and a security certificate for use in the verification process [Col. 4, lines 3-26].
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhle, in view of Wolf, in further view of PGPub. 2014/0325239 (hereinafter “Ghose”).
14.	Regarding Claim 10, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Neither Bakhle nor Wolf, however, specifically discloses that the software program is downloaded to the apparatus as part of a software update process.
	Ghose discloses a system and method for verifying programs that are to be executed [Abstract].  Ghose further discloses the verification is also performed for software updates [Para. 0054, 0072].  It would have been obvious to one skilled in the art before effective filing date of the current invention to incorporate the teachings of Ghose with Bakhle since both systems can perform hashing and verification of data.  The motivation to do so is to enable the Bakhle system to update its software when needed (obvious to one skilled in the art).  
15.	Regarding Claim 11, Bakhle, in view of Wolf, discloses the limitations of Claim 8.  Neither Bakhle nor Wolf, however, specifically discloses that the data file is blocked from the subsequent storage in and use by the apparatus when the verification process fails to verify the data file is unaltered since the previous verification.
Ghose discloses a system and method for verifying programs that are to be executed [Abstract].  Ghose further discloses that the data file is blocked from the subsequent storage in and use by the apparatus when the verification process fails to the data file is unaltered since the previous verification [Para. 0024, 0080].  It would have been obvious to one skilled in the art before effective filing date of the current invention to incorporate the teachings of Ghose with Bakhle since both systems can perform hashing and verification of data.  The motivation to do so is to prevent the Bakhle system from executing altered software (obvious to one skilled in the art).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,725,371.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/TAE K KIM/Primary Examiner, Art Unit 2496